DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s remarks filed 26 April 2022 have been considered.
Applicant argues that Reed does not teach “context data representing an ambient environment of the electronic apparatus.”  Examiner respectfully disagrees.  The disclosure as filed states that time information is ambient environment information.   Specification [56].  Even if it didn’t, time information is nevertheless an ambient environment of the electronic device as it is a characteristic of the surroundings of the device (e.g., due to the effect of time zones, etc.).
Neither Reed nor Kvm teach the newly-claimed priority levels.  New grounds of rejection are presented below in view of Hughes et al., US 2006/0136446 A1 (hereinafter “Hughes”).   A rejection would also be proper in view of Sharpe et al., US 2013/0339407 A1 given the lack of a translated copy of the Korean priority application, but Hughes is used instead in the interests of compact prosecution.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12 November 2012. It is noted, however, that applicant has not filed a certified copy of the 4719/CHE/2012 application as required by 37 CFR 1.55.
Examiner has obtained what is believed to be a copy of the specification as originally filed from the website of Intellectual Property India, which is attached to this Office Action.  It does not appear as though it contains disclosure as to a “priority level” as claimed.  A certified copy is nevertheless still required.
However, the Korean application to which a claim for foreign priority has been made, KR10-2013-0086267, and for which a certified copy has been filed in U.S. Application 14/077629, does appear to contain disclosure of a “priority level” at paragraph 0020 (“우선순위 정보” is understood to translate as “priority information”).
However, the KR10-2013-0086267 application cannot be relied on to overcome a prior art rejection, as a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art at the time of invention to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-8 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 2011/0306326 A1 (hereinafter “Reed”), in view of Hughes et al., US 2006/0136446 A1 (hereinafter “Hughes”).

As per claims 4, 12 and 13, Reed teaches:
obtaining context data representing an ambient environment of the electronic apparatus (Reed ¶¶ 0063-66), where upload calculation Y is the context data, where the upload calculation depends on time information relative to an upload parameter, where time information represents an ambient environment (Specification [56]); 
selecting at least one file from among files stored in the memory based on at least one of the context data or user profile data (Reed ¶ 0066), where files are selected based on upload calculation Y being equal or greater than the N parameter; and 
performing movement of the at least one file based on at least one of the context data or the user profile data (Reed ¶ 0006), where loading files from file storage to the cloud and deleting files from file storage is movement as claimed, 
wherein the movement of the at least one file comprises transmission of the at least one file to a cloud server (Reed ¶ 0066, “at step 96, the processor 14 executes an upload operation by uploading files from the file storage 16 of the mobile device 12 to the file storage 36 of the secure storage 32 in the cloud 24”) and deletion of the at least one file in the memory of the electronic apparatus (Reed ¶ 0066, “At step 100, if the load operation has been completed successfully, the processor 14 deletes files in the file storage 16 of the mobile device 12”).

Reed, however, does not teach:
wherein the user profile data includes a priority level which is selected by a user for the at least one file from among the files.

The analogous and compatible art of Hughes, however, teaches user profile data including a priority level which is selected by a user for the at least one file from among the files (Hughes ¶ 0043), where the priority values are the claimed user profile data.

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hughes with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the user-set priority values of Hughes in order to free up additional memory capacity (Reed ¶ 0012) while giving users greater control over their data.

As per claim 5, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the context data comprises at least one of sensor information, time information, location information, network information and information related to the memory (Reed ¶ 0063, “The symbol N represents the default setting that the user has previously entered as to when to upload the files on the mobile device 12 to the secure storage 32 on the cloud 24, e.g., backup the files every 7 days.”).

As per claim 6, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the transmission includes transmitting the at least one file to another memory over a wireless network, in response to determining that the electronic apparatus is able to connect to the wireless network (Reed ¶ 0026, 0031, 0033), where a mobile device connects to the authentication server via a wireless network.

As per claim 7, the rejection of claim 4 is incorporated, but Reed does not teach:
receiving the user profile data from the user of the electronic apparatus.

The analogous and compatible art of Hughes, however, teaches receiving user-set priority values (Hughes ¶ 0043).

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hughes with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the user-set priority values of Hughes in order to free up additional memory capacity (Reed ¶ 0012) while giving users greater control over their data.

As per claim 8, the rejection of claim 4 is incorporated, and Reed further teaches:
comprising outputting to the user a message which indicates performance of movement (Reed ¶ 0065, “If the processor 14 of the mobile device 12 successfully executes the backup operation, at step 90, the processor 14 sends a notification message to the user of the mobile device 12 to inform the user that the backup operation has been successfully completed.”).

As per claim 10, the rejection of claim 4 is incorporated, and Reed further teaches:
wherein the context information includes information related to the memory relates to a remaining storage space of the memory of the electronic apparatus, and network information including network connection status indicates whether the electronic apparatus is connected to a predetermined network (Reed ¶ 0063, “Although the symbol N in this example is defined as the number of days, the timing of the upload can also be set in other time units, such as by hours, by week, by a ratio of available memory capacity on the file storage of the mobile device 12, and other time units.”).

As per claim 11, the rejection of claim 4 is incorporated, but Reed does not teach:
wherein the user profile data further comprises user selection information related to a user selection of whether to move files stored in the memory of the electronic apparatus.

The analogous and compatible art of Hughes, however, teaches receiving user-set priority values (Hughes ¶ 0043) for the purposes of moving files (Hughes ¶ 0061).

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Hughes with those of Reed to prioritize files for loading to the cloud and local deletion based on, e.g., the user-set priority values of Hughes in order to free up additional memory capacity (Reed ¶ 0012) while giving users greater control over their data.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 2011/0306326 A1 (hereinafter “Reed”), in view of Hughes et al., US 2006/0136446 A1 (hereinafter “Hughes”), and further in view of Robert, US 2010/0049768 A1 (hereinafter “Robert”).

As per claim 9, the rejection of claim 4 is incorporated, but Reed does not teach:
comprising outputting to the user a message confirming whether to move the at least one file, when the at least one file is to be moved.

The analogous and compatible art of Robert, however, teaches that when deleting files based on a process that automatically determines the files to be deleted, a user should be asked to confirm the deletion (Robert ¶ 0010). 

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Robert with those of Reed to request confirmation of the move of Reed (which deletes the file locally) as in Robert so as to ensure that files are not deleted when the user wouldn’t want them to be.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159